Citation Nr: 0205133	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-05 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to vocational rehabilitation training and self- 
employment assistance under the provisions of Chapter 31, 
Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from November 1972 to January 
1977.

The Board previously issued a decision on this matter in 
November 2000, denying the veteran's claims.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 2001 Order, the Court 
vacated the Board decision and remanded the matter for the 
Board to consider the impact of a new law, discussed in 
detail below, on the adjudication of the claim.  By letter 
dated in October 2001, the Board advised the veteran and his 
representative that he had additional time in which to 
provide supplemental evidence or argument.  The April 2002 
response from the veteran's representative has been 
associated with the claims folder.  The case is again before 
the Board for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has a J.D. degree and is licensed to practice 
law in New York and California.  He also has an M.B.A. degree 
from Harvard School of Business and an M.A. degree from 
University of California at Los Angeles (UCLA) Film School.  
His employment history includes working as an attorney for 
the United States Department of Justice and as an executive 
vice president, director of business affairs, creative 
executive, and executive assistant to the chairman in the 
entertainment industry.

3.  Service connection is in effect for bilateral 
onychomycosis with tinea pedis and tinea corporis, rated as 
50 percent disabling.

4.  The veteran's service-connected disability does not 
materially contribute to impairment of his ability to prepare 
for, obtain, or retain employment consistent with his 
abilities, aptitude, and interests.

5.  The veteran is capable of obtaining and retaining 
employment through normal channels in the public and private 
sector and there are no other circumstances present to 
warrant consideration of self-employment.



CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
training and self- employment assistance under the provisions 
of Chapter 31, Title 38, of the United States Code are not 
met.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 21.1, 21.47, 21.50, 21.51 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).    

Review of the claims folder reveals compliance with the new 
statutory provisions.  That is, by way of the original 
statement of the case issued in December 1989 and the 
subsequent statement of the case issued in September 1990, 
and finally the document also titled statement of the case 
issued in April 1998, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, correspondence with VA personnel, 
including the letter dated in December 1998, indicates that 
the veteran had been apprised of relevant regulations.  The 
Board is satisfied that the veteran has had sufficient notice 
in this regard.  

With respect to the duty to assist, the RO secured 
appropriate medical examinations to ascertain the level of 
the veteran's disabilities and the impact on his ability to 
prepare for, obtain, and retain suitable employment.  The 
record also contains relevant documents, correspondence, and 
reports from VA personnel. There is no indication that 
relevant VA records are outstanding.  The veteran has not 
authorized VA to obtain any additional private records.  
Thus, the Board is also satisfied that the duty to assist has 
been met.  

Finally, the veteran has had ample time in which to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 1995 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Background

In June 1987 the veteran applied for vocational 
rehabilitation.  In August 1987 the RO denied the 
application, and the veteran appealed.  Factors considered by 
the RO included the veteran's J.D. degree with a license to 
practice law in New York, his M.B.A. degree from Harvard 
School of Business, and his employment history which included 
working for the U.S. Department of Justice from 1979 to 1982, 
Viacom TV Productions from 1985 to 1986, and New World TV 
from 1986 to 1987.  The Board confirmed the RO's 
determination in 1988.

In 1989 the veteran reapplied for vocational rehabilitation 
benefits.  At that time the veteran sought assistance with 
obtaining a master's degree in film arts at the University of 
Southern California or UCLA.  The RO denied the claim and the 
veteran appealed.  The Board, reasoning that the veteran's 
service-connected disability did not cause his employment 
handicap, confirmed the denial in 1991. The veteran appealed 
to the Court (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).

In 1995 the Court vacated the Board's 1991 decision.  The 
Court held that applicable criteria only required the veteran 
to have a service-connected disability and employment 
handicap.  Section 3102 did not require a casual relationship 
between the two.  The Court added the Board must determine 
whether the veteran had an "employment handicap," i.e., 
"an impairment of [the] veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes, and interests."  38 U.S.C.A. § 
3101(1).  The issue of whether the veteran had a serious 
handicap should also be resolved.  The matter was remanded to 
the Board.

The Board remanded the claim to the RO for additional 
development.  The RO received VA outpatient treatment 
reports.  The reports note complaints of a rigid painful 
incision area of the left foot in February 1996 and an 
assessment of left plantar facilities and status post left 
heel pain.  A March 1996 clinical entry records complaints of 
severe headaches comprised of sharp, frontal pain 
bilaterally, which was constant and throbbing.  Otherwise, 
objective findings were normal.  The assessment was tension 
headaches with vascular component.

In 1996 the veteran enrolled in the UCLA Film School.  (He 
received his M.A. degree in 1999).  He also appeared for a VA 
compensation and pension examination.  The diagnoses were 
post-operative left foot for tarsal tunnel surgery and 
plantar fascia release with a normal gait; nasal polyps; 
status post operative laser surgery of the eyes with 20/15 
results bilaterally; status post operative lipoma removal of 
the back without sequelae; status post operative liposuction 
surgery; tinea pedis (mild); tinea cruris, in remission; 
tinea corporis of sternal area; hemoccult positive stool 
(absent any sign of internal/external hemorrhoids); and 
flexible pes planus with sequelae of chronic left arch pain 
and numbness of lateral left foot.  Diagnoses of allergic 
rhinosinusitis which was not improved secondary to poor 
medication compliance and headaches probably secondary to 
muscle contraction, rhinosinusitis were also made.  The 
examiner stated that the veteran's medical disorders, either 
individually or in composite, produced a very limited impact 
on his ability to work, especially given the nature of his 
occupation.

After mental status examination, the examiner noted that the 
veteran continued to pursue his dream of becoming a movie 
film producer and was successful in having five books 
published.  He worked at home as a writer and was also 
accepted as a graduate student at UCLA in 1996.  The veteran 
chose to give priority to the expression of his creativity, 
rather than work at what he would consider a boring job that 
would provide a regular income.  His thinking behavior was 
within normal limits and there was no social or industrial 
impairment on a psychiatric basis.

In September 1996 the 10 percent evaluation for bilateral 
onychomycosis with tinea pedis and tinea corporis was 
increased to 50 percent.

A February 1998 Special Report of Training shows that the 
veteran participated in job seeking workshops although his 
job field was unique.  He also appeared for an interview with 
a prospective employer (Americana Corporation) and stated 
that it went well.  He, however, noted certain criteria of 
interest to him were required before he would seriously 
consider the position.  His interests included the following: 
producer credit, a salary or fixed amount for each script, 
and directing privileges.

Additional notes contained within the file show that the 
veteran's prospective job duties included rewriting scripts.  
They also indicate that an agreement had been reached in 
principle.  A copy of the April 1998 contract offer between 
the veteran and the corporation is of record.  The contract 
stipulates that the veteran would received 3 percent of the 
estimated budget, and in the event the screenplay was not 
approved for production within a year from the date of the 
agreement, he would receive 50 percent of all rights.

However, in April 1998 Americana Corporation passed on hiring 
the veteran as a screenwriter.  It reasoned that the veteran 
was a very busy individual and that a project of such 
importance needed someone whom would place a higher priority 
on the immediate needs of the company.  Additional notations 
in the file dated in April 1998 also show that the 
prospective employer withdrew the job offer because the 
veteran could not be reached and did not respond to messages.  
(See correspondence dated from February to March 1998, March 
1998 letter from K.W., March 1998 Special Report for 
Training, and April 1998 Report of Contact.)

By correspondence dated in April 1998, the veteran stated he 
could not accept the job offer without possibly being subject 
to fines.  The job offer violated the terms of the Writers 
Guild contract.  Additionally, the proposal did not offer to 
pay him if he were to write the script.  The veteran 
maintained that the company was not a legitimate business and 
the VA personnel assisting him had little entertainment 
experience.

In May 1998 a VA employee noted that the job offer would have 
provided the veteran with screenwriting experience and an 
opportunity to produce or direct films.  Although the company 
initially backed out of the first offer (an "oral 
agreement"), under the second offer the veteran would have 
received 3 percent of the film budget or a $15,000 minimum 
per successful script.  The employee added "it [was] clear 
to [him], judging from [the VA employee's efforts], that 
reasonable placement attempts in the film industry are bound 
to fail because of [the veteran's] current expectations as a 
screenwriter and [his] hypercritical attitudes concerning the 
industry as a whole."  A May 1998 Special Report of Training 
also shows that because of the veteran's lack of interest in 
pursuing employment with, Americana Corp., as a Screenwriter, 
with producing and directing opportunities, his file would be 
closed.

By correspondence dated in October 1998 the veteran was told 
since he did not actively participate in employment services 
under Chapter 31, the employment services plan would be 
discontinued.

Law, Regulations, and Analysis

As previously noted, this appeal stems from an application 
for vocational rehabilitation benefits filed in 1989.  
Throughout the pendency of his appeal, the veteran has made 
several claims.  He has presented the following arguments: 
(1) he is entitled to receive an additional period of 
vocational rehabilitation training benefits to enable him to 
pursue a degree program and entitled to compensation from 
attending school on prior occasions; (2) VA failed to give 
him the full period of employment services and assistance 
prescribed by statute; and (3) he is entitled to eligibility 
for self employment.

Vocational rehabilitation training

Three "basic requirements" for eligibility for chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40.  Section 
21.40 requires that the veteran have both a qualifying 
service-connected disability (38 C.F.R. § 21.40(a)) and an 
employment handicap (38 C.F.R. § 21.40(b)).  When a veteran 
or serviceperson filed an original application for Chapter 31 
benefits prior to November 1, 1990, he or she shall be 
entitled to a program of rehabilitation services if he or she 
has a service-connected disability which is compensable or is 
likely to be compensable at less than 20 percent.  38 
U.S.C.A. § 3102; 38 C.F.R. 
§ 21.40(a)(3); but see Pub. L. No. 101-508, 8021(a), 104 
Stat. 1388, 1388-347 (Nov. 5, 1990).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b).  "The veteran's service-
connected disability need not be the sole or primary cause of 
the employment handicap but it must materially contribute to 
the impairment."  38 C.F.R. § 21.51(c)(2).

Nonservice-connected disability includes all physical and 
mental disabilities which have not been found to be service 
connected by the VA, including alcoholism and drug abuse.  
When the manifestations of alcoholism, drug abuse or other 
nonservice-connected disabilities raise questions as to the 
reasonable feasibility of a vocational goal for a veteran 
otherwise entitled to assistance under Chapter 31 such 
questions will be resolved under provisions of 21.53.  38 
C.F.R. § 21.51(c)(3).

When determining whether the veteran's training and 
employment are consistent with his or her abilities, 
aptitudes and interests, the following should be considered: 
(i) a finding that a veteran is employed in an occupation 
which is consistent with his or her abilities, aptitudes and 
interests may not be made if the occupation does not require 
reasonably developed skills, except under conditions 
described in (e)(2) and (3) of this section; (ii) the 
veteran's residual capacities, as well as limitations arising 
from the veteran's service and nonservice-connected 
disabilities are relevant; (iii) evidence of the consistency 
of interests with training and employment may be based on: 
(A) the veteran's statements to a VA counseling psychologist 
during initial evaluation or subsequent reevaluation; (B) the 
veteran's history of participation in specific activities; or 
(C) information developed by VA through use of interest 
inventories.  38 C.F.R. § 21.51(c)(4).

A finding that the veteran's service-connected disability 
materially contributes to his or her impairment to employment 
will be made by assessing the following factors: (1) Whether 
the service-connected condition adversely affects the 
veteran's current ability to prepare for employment in one or 
more fields which would otherwise be consistent with the 
veteran's abilities, aptitudes, and interests.  An adverse 
effect is demonstrated when the physical or psychological 
results of the service-connected condition impairs the 
veteran's ability to train; prevents or impedes access to 
training facilities; or diminishes the veteran's motivation 
and ability to mobilize his or her energies for education or 
training. (2) The service- connected condition places the 
veteran at a competitive disadvantage with similarly situated 
non-disabled persons in obtaining employment.  A veteran 
without reasonably developed specific job skills shall be 
considered to be at a competitive disadvantage unless 
evidence of record shows a history of current, stable, 
continuing employment. (3) The physical or psychological 
effects of a service- connected condition adversely affect 
the veteran's ability to maintain employment which requires 
reasonably developed skills.  This criterion is not met if a 
veteran though lacking reasonably developed skills, has a 
history of continuing, stable employment.  38 C.F.R. § 
21.51(e).

An employment handicap exists when the veteran has an 
impairment of employability.  This includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
the veteran's service-connected disability materially 
contributes to the impairment of employability; and the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(f)(1)(i)-(iii).

An employment handicap does not exist when the veteran's 
employability is not impaired.  This includes when a veteran 
who is qualified for suitable employment does not obtain or 
maintain such employment for reasons within his control; the 
veteran's employability is impaired but his service-connected 
disability does not materially contribute to the impairment 
of employability; or the veteran has overcome the effects of 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i)-(iii).

"Serious employment handicap" means a significant 
impairment of a veteran's ability to prepare for, obtain, or 
retain employment consistent with his abilities, aptitudes, 
and interests.  A separate determination as to whether a 
serious employment handicap exists shall be made in each case 
in which an employment handicap is found.  A finding of 
serious employment handicap will normally not be made when a 
veteran's service-connected disability is rated, is less than 
thirty percent disabling.  A finding of serious employment 
handicap may nevertheless be made when (1) the veteran's 
service- connected disability has caused substantial periods 
of unemployment or unstable work history; (2) the veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency from society or continuing dependency on 
government income support programs; and (3) a counseling 
psychologist in the Vocational Rehabilitation and Counseling 
Division shall make determinations of serious employment 
handicap.  38 U.S.C.A. §§ 3101, 3102; 
38 C.F.R. § 21.52.

In the case at hand, although the evidence shows that the 
veteran's service- connected disability is compensable, it 
does not show that the veteran has an employment handicap.  
The evidence fails to show that the veteran is unable to 
obtain employment consistent with his abilities, aptitudes, 
and interests.  It instead shows that the veteran has chosen 
not to pursue any other type of employment except working as 
a screenwriter.  The evidence also shows when an entry-level 
position as a screenwriter was available the veteran declined 
the offer because of intangible reasons and a contractual 
dispute.  The record shows the veteran has not obtained or 
maintained suitable employment for reasons solely within his 
control.  The veteran has a J.D. degree and is licensed in 
New York and California.  He also has an M.B.A. from Harvard 
School of Business and an M.A. degree from UCLA.

The veteran has work experience as an attorney and in 
numerous occupations within the entertainment industry.  
There is no objective evidence of record showing that the 
veteran's nonservice-connected disabilities limit his ability 
to prepare for, obtain, or retain employment consistent with 
his aptitude and interests.  The objective evidence also does 
not demonstrate that the veteran's service-connected 
disability materially contributes to any impairment of his 
ability to prepare for, obtain or retain employment 
consistent with his abilities, aptitude, and interest.  An 
employment handicap is not present.  38 C.F.R. § 21.51(b), 
(f)(2)(i).  Because an employment handicap is not present, 
consideration of a serious handicap is not warranted.  38 
U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a).

Employment services and assistance

In 1997, VA granted the veteran entitlement to employment 
services and assistance.  38 U.S.C.A. §§ 3104(a)(5), 3105; 38 
C.F.R. §§ 21.47, 21.73.  The rehabilitation plan was to 
provide the veteran with assistance in acquiring and 
sustaining employment as a screenwriter.

VA regulations provide once an individual is granted 
employment services status, employment services are available 
until (1) he or she is determined to be rehabilitated under 
the provisions of 21.283; (2) he or she is (i) employed for 
at least 60 days in employment that does not meet the 
criteria for rehabilitation contained in 21.283, if the 
veteran intends to maintain this employment and declines 
further assistance, and (ii) adjusted to the duties and 
responsibilities of the job; (3) either the veteran or VA 
interrupts the employment services program; (4) either the 
veteran or VA discontinues the employment services program; 
(5) he or she reaches the end of the period for which 
employment services have been authorized and there is no 
basis for an extension; or (6) service connection for the 
veteran's service-connected disability is severed or he or 
she otherwise ceases to be eligible.  38 U.S.C.A. § 3117; 38 
C.F.R. § 21.194(d)(1)-(6).  The language of subparagraphs (3) 
and (4) of section 21.194(d) give the veteran and the 
Secretary the broad discretion to terminate employment 
services.  Kandik v. Brown, 9 Vet. App. 434 (1996).

In this case, in 1998 VA told the veteran that eligibility in 
the plan had been terminated because of his refusal to accept 
employment with Americana Corp., the cessation of his 
participation in the program, and the unfeasibility of 
obtaining employment as a screenwriter.  The RO's actions 
were proper. Id.

As discussed above, the veteran does not have an employment 
handicap.  Nonetheless, since services were granted, even if 
it is assumed that an employment handicap exists, the 
evidence shows that termination of employment services was 
proper because the veteran has been rehabilitated under the 
provisions of 21.283.  The veteran has overcome his 
"employment handicap" to the maximum extent feasible, i.e., 
rehabilitation to the point of employability has been 
achieved.  The Board initially notes that the veteran has not 
been approved for training benefits because of his already 
obtained academic achievements.  Prior to filing his claim, 
the veteran had already received his J.D. and M.B.A. degrees.  
The evidence shows that he chose to obtain an M.A. degree in 
film arts instead of obtaining employment.  The veteran has 
pursued additional education or training, in lieu of 
obtaining employment, and no additional training for the 
program has been approved.  Although the veteran is not 
employed, his unemployment is due to his own actions.  As 
such, the maximum services feasible to assist him to obtain 
and retain employment has been provided.  38 C.F.R. § 
21.283(c), (d)(3).

Discontinuance in the program was proper in accordance with 
38 C.F.R. § 21.198 or 38 C.F.R. § 21.364.  If a veteran fails 
to comply with the "Conduct and Cooperation" provisions, 
the veteran may be moved from "evaluation and planning" 
status of "extended evaluation" status with suspension of 
services, to "discontinued" status where the service to the 
veteran may be terminated.  
38 C.F.R. § 21.197-.198.  However, if a veteran has a 
service-connected disability rated at 50 percent or more 
disabling before he can be placed on discontinued status, the 
vocational rehabilitation counseling must conduct a "special 
review" of the proposed discontinuance action.  38 C.F.R. § 
21.268(b)(7).  Whenever a veteran's status is changed, the 
veteran must be fully informed of that fact by a letter 
stating the reasons for the change in status (38 C.F.R. § 
21.180(d)), and be afforded prior notification of any adverse 
review (38 C.F.R. § 21.420(d)).

At the outset, the Board notes that the requisite notice 
requirements prior to closing the veteran's case were 
adequately met.  In May 1998 a counselor devised a Special 
Report of Training noting that the veteran's case would be 
closed because of his failure to accept employment.  
Correspondence, via e-mail, also shows in October 1998 the 
veteran was told that his case would not be continued because 
of his failure to actively participate in employment services 
under Chapter 31.  Thereafter, attempts to contact the 
veteran and schedule appointments were made.  At a meeting in 
November 1998 the veteran was told that his case would be 
"interrupted" since 18 months had passed and Chapter 31 
benefits were no longer available to provide placement 
assistance in view of the special connection and 
circumstances he required for screenwriting employment and 
the active participation required.  The veteran received 
written notice of the foregoing along with a copy of his 
Appellate Rights in December 1998.  As such, the veteran 
received proper notification.  In addition, because of the 
type of employment sought, the veteran's unwillingness to 
accept entry-level employment as a screenwriter as well as 
any other employment consistent with his aptitude and 
abilities, and unwillingness to cooperate with the vocational 
rehabilitation coordinator, the Board finds that his case was 
properly closed due to lack of cooperation and the cessation 
of efforts to pursue employment opportunities on his own 
behalf.  Kandik, supra; 38 C.F.R. § 21.197-.198.


Self-employment

Vocational rehabilitation will generally be found to have 
been accomplished by the veteran when he or she achieves 
suitable employment in the objective selected, in an existing 
business, agency or organization in the public or private 
sector.  However, rehabilitation of the veteran may be 
achieved through self- employment in a small business, if the 
veteran's access to the normal channels for suitable 
employment in the public or private sector is limited because 
of his or her disability or other circumstances in the 
veteran's situation warrant consideration of self employment 
as an additional option.  38 C.F.R. § 21.257.

With respect to this matter, the evidence neither shows that 
the veteran does not have access to the normal channels for 
suitable employment in either the public or private sector, 
nor that he experiences other circumstances to warrant 
consideration of self employment.  VA examination revealed 
that the veteran's service-connected disability presents 
little or no impairment in his occupational field.  The 
veteran has experience as an attorney and in the 
entertainment industry.  These occupational fields do require 
prolonged standing or walking.  Further, there are no other 
circumstances of the veteran's situation warranting 
consideration of self-employment.  The veteran has the 
requisite educational acumen to obtain employment in the 
public and private sector, his disabilities are not 
disfiguring, and as indicated by the record VA attempted to 
place him in a private company, as a screenwriter.  The 
veteran, however, did not show the desired interest.  The 
criteria for entitlement to rehabilitation through self-
employment are not met.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to vocational rehabilitation training and self-
employment assistance under the provisions of Chapter 31, 
Title 38, of the United States Code is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

